_____________

                            No. 95-3122MN
                            _____________

United States of America,       *
                                *
               Appellee,        *   Appeal from the United States
                                *   District Court for the District
     v.                         *   of Minnesota.
                                *
Arthur Lee McGilberry,          *   [UNPUBLISHED]
                                *
               Appellant.       *
                          _____________

                    Submitted:   December 29, 1995

                       Filed: January 8, 1996
                           _____________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________


PER CURIAM.


     Arthur Lee McGilberry appeals the drug-related sentence
imposed by the district court under the sentencing guidelines.
McGilberry's sentencing arguments are clearly foreclosed by this
court's recent decisions in United States v. Jackson, 64 F.3d 1213,
1219-20 (8th Cir. 1995), and United States v. Higgs, No. 95-1928,
1995 WL 716193 at *1 (8th Cir. Nov. 9, 1995) (per curiam). Because
the controlling law is clear, we affirm without an extended
opinion. See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.